Citation Nr: 0734646	
Decision Date: 11/02/07    Archive Date: 11/19/07	

DOCKET NO.  06-27 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his sister


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to February 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2005 and July 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Chronic defective hearing is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised at a hearing before the undersigned 
Veterans Law Judge in July 2007; service medical records; 
private treatment records and examination reports; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the veteran's claims, 
and what the evidence in the claims file shows, or fails to 
show, with respect to each claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
bilateral defective hearing, as well as for chronic tinnitus.  
In pertinent part, it is contended that the veteran's current 
hearing loss and tinnitus is the result of acoustic trauma 
sustained during his period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2007).

In the case at hand, service medical records fail to document 
the presence of either chronic defective hearing or chronic 
tinnitus.  At the time of the veteran's service separation 
examination in February 1967, evaluation of his ears was 
entirely within normal limits, as was his hearing tests.  
Significantly, at the time of separation, no pertinent 
diagnosis was noted.  

The earliest clinical indication of the presence of a chronic 
hearing loss is revealed by a private medical record dated in 
August 2004, more than 37 years following the veteran's 
discharge from service, at which time he complained of 
decreased hearing.  That finding was subsequently confirmed 
in a private audiometric examination the following month, the 
results of which were consistent with a sensorineural hearing 
loss.  Chronic tinnitus was first noted no earlier than 
September 2005, once again, many years following the 
veteran's discharge from service.

The veteran has testified that he first became aware of his 
hearing loss during the course of a physical examination for 
the purpose of his employment as a school bus driver in 1996.  
See Transcript, p. 7.  However, in correspondence from the 
Montgomery County (Pennsylvania) School District dated in May 
2005, it was noted that the veteran's employee file showed no 
documentation of a hearing loss at the time of his employment 
physical examination in December 1996.

The Board acknowledges that, at the time of the 
aforementioned private audiometric examination in September 
2004, the veteran received a diagnosis of sensorineural 
hearing loss "likely noise induced from prior military 
service."  However, it does not appear that, at the time of 
the rendering of that opinion, the veteran's private 
physician had access either to his service medical records 
(which, as noted above, show no evidence of hearing loss), or 
to his claims folder.  Absent such records, it would appear 
that the opinion of the veteran's private physician was based 
solely on history provided by the veteran, rather than any 
other medical or objective findings.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (holding that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that medical examiner, 
is of limited probative value; see also Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  
Accordingly, the physician's opinion is of little or no 
probative value.

The Board observes that, at the time of a VA audiometric 
examination for compensation purposes during the months of 
September and October 2005, the veteran's claims folder was 
both available, and reviewed.  Noted at the time was that a 
private audiogram conducted in September 2004 showed normal 
hearing through 2000 Hertz bilaterally, with a 
moderate/moderately severe trough from 3000 to 8000 Hertz 
bilaterally.  Further noted was that no earlier audiograms 
were available.

At the time of that examination, the veteran gave a history 
of hearing loss first identified in 1996, during the 
application process for a position as a school bus driver.  
Also noted was a history of military noise exposure, 
specifically, as an aircraft engine mechanic.  When 
questioned regarding the onset of his tinnitus, the veteran 
once again described his application for employment as a 
school bus driver in 1996.

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:




HERTZ





250
500
1000
2000
3000
4000
8000
RIGHT
20
25
25
25
60
65
60
LEFT
25
25
25
25
65
65
55

Speech discrimination ability was reported as 88 percent in 
the veteran's right ear, and 76 percent in his left ear.  The 
pertinent diagnoses were moderate sensorineural hearing loss, 
restricted to the higher frequencies; and subjective, 
nonaggravating tinnitus as reported by the veteran.

In the opinion of the examiner, the degree and configuration 
of the veteran's hearing loss were consistent with the 
effects of noise exposure, and, notwithstanding the fact that 
the higher frequencies were not tested at discharge, military 
noise exposure was conceded.  However, there was no report of 
either hearing loss or tinnitus in the veteran's service 
medical records, and the onset of hearing loss (in 1996) was 
remote in time to the veteran's military service (1967).  
Under the circumstances, it was the opinion of the examiner 
that the veteran's hearing loss was less likely than not 
caused by inservice military noise exposure.  Further noted 
was that the veteran's nonaggravating subjective tinnitus was 
not caused by noise exposure.

The Board finds that the VA opinion is highly probative 
because it was based upon audiometric examination of the 
veteran and a review of the claims file, whereas the private 
medical opinion was based on the veteran's historical 
account, which is inconsistent with the objective evidence of 
record.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  

Under the circumstances, the Board is unable to reasonably 
associate the veteran's chronic hearing loss or tinnitus, 
first persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service, including inservice acoustic trauma.  
Accordingly, service connection for those disabilities must 
be denied.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony, and that of his 
sister, given at the time of a hearing before the undersigned 
Veterans Law Judge in July 2007.  Such testimony, while 
informative, is regrettably not probative when taken in 
conjunction with the entire evidence presently on file.  The 
Board does not doubt the sincerity of the veteran's 
statements, or those of his sister submitted in support of 
his claims.  However, those statements, in and of themselves, 
do not provide a persuasive basis for grant of the benefits 
sought in light of the evidence as a whole.

For the reasons discussed above, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  The claim is therefore denied. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)] redefined VA's duty to assist a 
veteran in the development of his claims.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007). 

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of August and October 
2004, and once again in July and October 2006, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to this claims.  Notwithstanding the fact that the notice 
provided the veteran regarding his claim for service 
connection for chronic tinnitus was less than perfect, based 
on a review of the entire file, the Board finds that any VCAA 
defect was cured by actual knowledge on the part of the 
veteran and that a reasonable person could be expected to 
understand from the notices issued what was needed for his 
tinnitus claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  On notice of disagreement and substantive 
appeal, the veteran attributed his hearing loss and tinnitus 
to in-service noise exposure and indicated that he had not 
been exposed to any other noise since service.  The veteran 
also presented testimony before the undersigned in 2007.  
During the pendency of the appeal, the veteran further 
indicated that he had no additional evidence to submit.  See 
Veteran's response to VCAA notices dated in September 2004 
and March 2006 (veteran indicating he had no additional 
evidence to submit).  Given the foregoing, the Board finds 
that any VCAA defect was cured by actual knowledge on the 
part of the veteran and that a reasonable person could be 
expected to understand from the notices issued what was 
needed for his tinnitus claim.  Any notice defect did not 
affect the essential fairness of the Board's adjudication.  
It is clear that both the veteran and his representative were 
allowed a meaningful opportunity to participate in the 
adjudication of that claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  Additionally, remanding this case 
back to the RO for further VCAA development would be an 
essentially redundant exercise and would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been complete review 
of all the evidence without prejudice to the veteran.  Any 
error in the sequence of events or content of the notice is 
not shown to have had any effect on the case, or to have 
caused injury to the claimant.  See Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra.; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for chronic tinnitus is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


